FILED
                            NOT FOR PUBLICATION                             OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10522

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00398-JAD

  v.
                                                 MEMORANDUM*
ADRIANNE ESTRADA-CRUZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Adrianne Estrada-Cruz appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Estrada-Cruz contends that his sentence is substantively unreasonable in

light of his history and characteristics, and because he was motivated to return to

the United States to support his family. The district court did not abuse its

discretion in imposing Estrada-Cruz’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The sentence at the bottom of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Estrada-Cruz’s history of drug-related

offenses and two prior removals. See id.

      AFFIRMED.




                                           2                                    13-10522